Citation Nr: 0213304	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

The propriety of the initial 20 percent rating assigned 
following a grant of service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty for more than twenty-six 
years until his retirement in June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Washington, DC RO that granted service connection for 
arthritis of the right shoulder and assigned an initial 10 
percent evaluation, from June 16, 1999.  In March 2000, the 
veteran expressed disagreement with the assigned evaluation.  
The RO issued a statement of the case in May 2001 and, later 
that month, the veteran filed a substantive appeal.  By 
decision review officer (DRO) decision dated in January 2001, 
the RO granted an increased, 20 percent evaluation, from June 
16, 1999.  Thereafter, the veteran continued his appeal.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran's service-connected right shoulder disability 
is currently manifested by complaints of constant pain and no 
more than limitation of motion at shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected right shoulder disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
May 2001 statement of the case and the January 2002 
supplemental statement of the case, the veteran has been 
given notice of the pertinent laws and regulations governing 
his claim and the reasons for the denial of his claim.  
Hence, he has been provided notice of the information and 
evidence necessary to substantiate the claim and has been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim; in fact, it appears that all  
existing, pertinent evidence identified by the veteran as 
relative to this claim has been obtained and associated with 
the claims files.  Moreover, the veteran has undergone a VA 
examination in connection with the claim, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
claim.  Therefore, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Under 
these circumstances, the Board finds that the claim is ready 
to be considered on the merits.


Factual Background

A January 1999 VA medical opinion notes the veteran's 
complaints of weakness and pain in his joints, including his 
right shoulder.  The VA physician opined that the veteran's 
symptoms were present during his military service.  It was 
further the opinion of the examiner that the veteran's 
arthritis had its onset during his military service.

The veteran submitted a claim for service connection for 
arthritis of the right shoulder in August 1999.  He 
complained of right shoulder pain, and stated that being 
right-handed, he was "greatly affected by [his] right 
shoulder degeneration."  In support of his claim, he 
submitted private treatment records.  An April 1999 treatment 
record notes the veteran's complaints of right shoulder pain 
and decreased range of motion.  Range of motion testing 
revealed flexion to 100 degrees and abduction to 90 degrees.  
A May 1999 treatment record notes the veteran's complaints of 
diffuse pain in several joints for more than twenty years.  
The veteran reported waking up almost every hour at night 
because sleeping in one position caused right shoulder pain.  
The veteran complained of limitation of motion is his right 
shoulder, which prevented him from lifting and throwing.  
Examination of the right shoulder revealed decreased range of 
motion when reaching behind the back.  Neurological 
examination was intact.  Upper extremity strength was 5/5, 
but slightly weaker on the right arm as compared to the left 
arm.  Impingement signs were noted, but no instability was 
noted.  Assessment was primary external impingement of the 
rotator cuff.  A June 1999 MRI report notes the veteran's 
history of right shoulder pain for twenty years.  The veteran 
had strong rotator cuff muscles on strength testing.  MRI 
revealed mild degenerative change of the shoulder with 
degeneration of the superior labrum.  There was no evidence 
of a rotator cuff tear.

By rating decision dated in September 1999, the RO granted 
service connection for arthritis of the right shoulder and 
assigned an initial 10 percent evaluation, from June 16, 
1999.  The veteran then appealed the evaluation assigned.

An August 2001 treatment record notes the veteran's 
complaints of right shoulder pain.  The examiner noted that 
the veteran held the right shoulder in a tense position.  
Examination of the right shoulder revealed tenderness to 
palpation.  Range of motion testing revealed elevation to 80 
degrees, abduction to 80 degrees, and adduction to 80 
degrees.  Assessment was persistent shoulder pain with 
history of degenerative changes.

An August 2001 VA examination report notes the veteran's 
complaints of constant right shoulder pain that had increased 
over the years.  The veteran further complained of "less 
movement" of the right shoulder and functional impairment of 
the right arm.  He did not claim any weakness, fatigability, 
decreased endurance, incoordination, or flare-ups.  The 
veteran indicated that he was right-handed.  X-rays obtained 
in July 2001 note findings of moderate AC joint degenerative 
joint disease and calcification within the rotator cuff 
tendon at superior glenoid.  Examination of the right 
shoulder revealed tenderness to palpation of the anterior 
shoulder.  No swelling or deformities were noted.  Range of 
motion testing revealed flexion to 75 degrees; extension to 
30 degrees; abduction to 80 degrees; and adduction to 15 
degrees.  At 0 degrees, external rotation was 30 degrees and 
internal rotation was 30 degrees.  At 60 degrees, external 
rotation was 80 degrees and internal rotation was 40 degrees.  
The veteran complained of pain at the extremes of flexion, 
abduction, and rotation.  Diagnosis was degenerative joint 
disease and rotator cuff calcifications.  The examiner noted 
that the veteran had specific and increased right shoulder 
pain with progressive loss of motion.

By DRO decision dated in January 2002, an increased (20 
percent) evaluation was assigned, effective June 16, 1999.  
Thereafter, the veteran continued his appeal.

In a statement received by the RO in March 2002, the veteran 
stated that he disagreed with the 20 percent evaluation 
assigned.  He further stated that, during the August 2001 VA 
examination, his "shoulder was never raised to shoulder 
level; even after the brutal attempt by the doctor to try and 
force it in a very painful manner."

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  In addition, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. § 4.1  In Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's arthritis of the right shoulder is evaluated 
under Diagnostic Code 5003, which provides that degenerative 
arthritis substantiated by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
in this case the shoulder.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group or minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Applicable regulations provides that a shoulder disability 
may be rated on the basis of limitation of motion under 
Diagnostic Code 5201  Limitation of motion of the arm at the 
(major) shoulder level is evaluated as 20 percent disabling; 
limitation of motion of the arm midway between side and 
shoulder level is evaluated as 30 percent disabling; and 
limitation of the arm to 25 degrees from side is evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

In this case, the medical evidence demonstrates that the 
veteran exhibits complaints of pain on motion and limitation 
of motion at the shoulder level; however, there is no 
evidence of limitation of motion midway between the side and 
shoulder level.  In April 1999, examination by a private 
physician revealed flexion above shoulder level (to 100 
degrees) and abduction to shoulder level (90 degrees).  In 
August 2001, examination by a private physician revealed 
elevation and abduction to 80 degrees, and VA examination 
revealed flexion to 75 degrees and abduction to 80 degrees.  
While range of motion was no longer to shoulder level at 90 
degrees, it was not limited to midway between the side and 
shoulder level at 45 degrees.  The Board acknowledges the 
veteran's March 2002 statement, wherein he maintained that he 
was not able to raise his arm to shoulder level during the 
August 2001 VA examination.  The evidence supports this 
assertion.  However, the veteran's range of motion more 
closely approximates the criteria for the assigned 20 percent 
rating, not a 30 percent rating.  See 38 C.F.R. § 4.7.  The 
Board finds, therefore, that the criteria for a rating in 
excess of 20 percent Diagnostic Code 5201 are not met.

(Parenthetically, the Board notes that there are no medical 
findings of ankylosis, malunion, nonunion, fibrous union, 
dislocation, or flail shoulder.  Hence, Diagnostic Codes 
5200, and 5202 are not applicable in the current appeal.)

The Board acknowledges that the veteran experiences chronic 
right shoulder pain, and the Board has, as is required, 
considered the effect of pain in evaluating the veteran's 
disability.  However, the fact that the veteran experiences 
pain has been taken into consideration in reaching the 
decision to assign the current 20 percent evaluation.  Thus, 
any functional impairment due to pain is contemplated by the 
current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.  

In short, even at its worst, the veteran's right shoulder 
disability is not shown to warrant assignment of a rating in 
excess of 20 percent under the criteria of Diagnostic Code 
5201.  Accordingly, the Board finds that the record presents 
no schedular basis for assignment of a higher evaluation for 
service-connected arthritis of the right shoulder.  
Furthermore, as the current 20 percent evaluation assigned 
since the effective date of the grant of service connection 
represents the highest degree of disability shown, there also 
is no basis for "staged" rating of the disability, pursuant 
to Fenderson.

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Although the veteran is retired and 
not currently working, there is no showing that the veteran's 
right shoulder disorder, alone, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for arthritis of the right shoulder is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

